Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 is indefinite for failing to particularly point out and distinctly claim the subject matter.  The claim recites “an apparatus formed by claim 1”.  However, claim 1 is a method claim growing a hetero super lattice and does not make or manufacture an apparatus.  Therefore, the meets and bounds of claim 12 are not clearly set forth to one of ordinary skill in the art.  For examination, claim 12 will be considered to be directed to the super lattice itself of claim 1.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 to 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 9 of U.S. Patent No. 11,198,950. Although the claims at issue are not identical, they are not patentably distinct from each other because the sole difference between the instant claims and  the patented claims is the separation of the diamond layers. However, it would have been obvious to one of ordinary skill in the art to modify the instant claims to include a separation step of the diamond layers in order to create the desired diamond super lattice structures and layer amount as layer separation is known.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5, 7 to 10, 12 to 14  is/are rejected under 35 U.S.C. 103 as being  unpatentable over Tang et al (J Shanghai Univ engl ed 2011) in view of  Sung (2010/078729).
The Tang et al reference teaches a method and product of a diamond hetero super lattice, note entire reference.  The method comprises a base or substrate on which the layers are grown.  Then a first layer of non-diamond material is formed and then a first diamond layer is grown on top of that layer.  This can be repeated several times to create the super lattice, note page 219.  The non-diamond material is used for each non diamond layer.  In view of the specification definition of sacrificial layer, the non-diamond layer of the reference meets that definition.  The sole difference between the instant claims and the prior art is the method of growing the layers.  However, the Sung reference teaches diamond deposition on a non-diamond layer where both layers are deposited by epitaxial methods, note para 0051-0052.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Tang et al reference by the teachings of the Sung reference to deposit the layers by epitaxial means in order to grow constant lattice and uniform layers.
With regards to claims 2 and 5, the Tang reference page 219 teaches more than one non diamond layer and more than one diamond layer alternating with each other.
With regards to claims 7 to 9, 14 and 16, the Sung reference teaches diamond or silicon carbide base layers of claims 7 and 16. The non-diamond layers being single crystals of claims 8 and 14, (para 0052) and chemical vapor deposition of claim 9.   It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the substrate, layer crystallinity and deposition type in the Tang reference by the teaching of the Sung et al reference in order to have a lattice matched base or substrate.
With regards to claims 10 and 15, the Sung reference teaches a diamond layer thickness in the range of 10-1000 microns in thickness.
With regards to claim 12, the Tang reference teaches a hetero structure super lattice of diamond and non-diamond layers.
Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (J Shanghai Univ engl ed 2011) in view of  Sung (2010/078729) and Imai (ep 2009135).
The Tang et al and Sung references are relied on for the same reasons as stated, supra, and differ from the instant claim in the non-diamond material being iridium or titanium.  However, the Imai et al reference teaches the deposition of diamond on to iridium or titanium or both, note, para 0007.  It would have been obvious to one of ordinary skill in the art to modify the Tang et al reference by the teachings of the Imai reference to use iridium or titanium as the non-diamond layers in order to grow diamond layers of high quality due the lattice matching.
 
Claim(s) 11 and 18 to 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (J Shanghai Univ engl ed 2011) in view of  Sung (2010/078729) and Imai (ep 2009135).
The Tang et al, Imai and Sung references are relied on for the same reasons as stated, supra, and differ from the instant claim in the substrate holder.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable base or substrate holder in the combined references in order to have a stable platform for uniform growth.

 
		Examiner’s Remarks
The Cheng and Frougier references are merely cited of interest as showing the state of the art for diamond layers on non-diamond materials.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK
/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714